Title: To Thomas Jefferson from William Cabell Rives, 13 March 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Washington
March 13th 1826.—
I had the pleasure of receiving your letter of 8th instant, by the last mail, in reply to which I have to inform you that the committee of ways & means, to whom the application on behalf of the University was referred, reported, some time ago, a Bill remitting the whole amount of duties charged upon the late importation of manufactured marble for the use of the University. This Bill, in the prescribed course of proceeding here, was committed to a committee of the whole House, & now stands among the orders of the day for that committee. As, however, in the arrangement of these orders, according to priority of time. many other Bills stood in advance of it, we have not yet been able to reach it, in the regular progress of our business. In the hope which I have continued to indulge, from day to day, that we should soon reach it & dispose of it, I have heretofore delayed writing to you, that I might have it in my power, when I did so, to communicate something decisive.—The indications of sentiment disclosed in the committee which reported the Bill, & the favorable dispositions manifested by the members of the House with whom I have conversed upon the subject, as well as the intrinsic merits of the application, encourage me to believe that there can be but little doubt of it’s success. You may rely on my constant attention & diligent endeavours to procure as early a decision as possible.—It does not appear from the papers you sent me, when the Bond or Bonds given to secure the payment of the duties, become due. If the day of payment should be an early one, that consideration would justify a motion to take up the Bill before it’s regular turn.—I will give you the earliest information of our farther proceedings upon this subject, & in the mean time, beg leave to renew to you the assurances of my grateful affection & profound respect.—W C Rives.